     1:19-cv-02559-SAL-SVH       Date Filed 04/06/21   Entry Number 59   Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

  Jaelon Jackson,                          )      C/A No.: 1:19-2559-SAL-SVH
                                           )
                    Plaintiff,             )
                                           )
        vs.                                )
                                           )                 ORDER
  Corrections Officer Bernard              )
  Williams,                                )
                                           )
                    Defendant.             )
                                           )

       Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by Defendant. On February 26,

2021, Defendant filed a motion for summary judgment. [ECF No. 56]. As Plaintiff

is proceeding pro se, the court entered an order pursuant to Roseboro v. Garrison,

528 F.2d 309 (4th Cir. 1975), advising him of the importance of the motion and of

the need for him to file an adequate response by April 1, 2021. [ECF No. 57].

Plaintiff was specifically advised that if he failed to respond adequately, the

motion may be granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Defendant’s motion. As

such, it appears to the court that he does not oppose the motion and wishes to

abandon this case. Based on the foregoing, Plaintiff is directed to advise the court

whether he wishes to continue with this case and to file a response to the motion

by April 20, 2021. Plaintiff is further advised that if he fails to respond, the
     1:19-cv-02559-SAL-SVH     Date Filed 04/06/21   Entry Number 59   Page 2 of 2



undersigned will recommend this case be dismissed for failure to prosecute. See

Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.


April 6, 2021                                 Shiva V. Hodges
Columbia, South Carolina                      United States Magistrate Judge




                                          2
